                                                           USDC
       Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 1 ofSDNY
                                                                   48
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
                                                           DOC #:
                                                           DATE FILED: 11/22/2020
                       UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK



MCGRAW HILL LLC; BEDFORD, FREEMAN &
WORTH PUBLISHING GROUP, LLC d/b/a
MACMILLAN LEARNING; CENGAGE
LEARNING, INC.; ELSEVIER INC.; and       Civil Action No. 20-cv-6368-GHW
PEARSON EDUCATION, INC.;

          Plaintiffs,                    SUPPLEMENTAL
                                         PRELIMINARY INJUNCTION
 v.

DOES 1 - 63 d/b/a 1STEBOOKS.COM,
AONIE.CLUB, AQUICKSHOP.ONLINE,
ATISO.CLUB, BIGDADYSTORES.COM,
BOOKSCHEAP.ORG,
BOOKSPERSONALLY.COM,
CAPOSEL.MYSHOPIFY.COM, CCBOOKS.ORG,
COLLEGE2BOOK.COM,
DERORA.ONKINGSHOP.COM,
DIGITALBOOK4YOU.COM,
DIGITALBOOKDRIVE.COM, DUMANUS.COM,
EBOOK4MART.COM, EBOOKALL.STORE,
EBOOKANDLIFE.COM, EBOOK-MALL.COM,
EBOOKMAR.COM, EBOOKSMODA.COM,
EBOOKSSHELF.COM, EBOOKSSTUFF.CO,
EBOOKTESTBANK.COM,
EBOOKTHINGS.NET, EBOOKTODAY.NET,
EBOOKTODAY.STORE, EBOOKUS.STORE,
EBOOKVIP.STORE,
ENENT.MYSHOPIFY.COM,
EVELYN.ONKINGSHOP.COM,
FALCOUS.MYSHOPIFY.COM,
GENTER.STORE, GETXT.NET,
GILDANVIETNAM.COM,
GOLDENBUUKS.MYSHOPIFY.COM,
GRUTINA.SHOP, GUZGUZ.CLUB,
IBOOKSTOREHUB.COM, ICONOVER.COM,
INTELLIGENTLEARNERCLUB.COM,
LLERSAND.XYZ, MEGAEBOOKS.INFO,
MONONUS.COM, MOSAC.CLUB,
MUTRIM.MYSHOPIFY.COM,
MYMOMOXSTORE.MYSHOPIFY.COM,
NGHIGIFT.COM, PDF4COLLEGES.COM,
         Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 2 of 48




PDF4SCHOOL.COM, PENNYMAC.CLUB,
PIXAREBOOK.STORE,
RELIABLEOUTLETS.COM, RUZSSOS.XYZ,
SEKO.CLUB, STDBOOKS.COM,
SUGISE.MYSHOPIFY.COM,
UNIBOOKMASTER.COM, VITALEBOOK.NET,
VITALEBOOK.STORE, WEBBOOK.STORE,
WEYCO.CLUB, ZBOOKLIFE.COM, and
ZSTAPLESS.COM,

             Defendants.



        Plaintiffs McGraw Hill LLC, Bedford, Freeman & Worth Publishing Group, LLC d/b/a

 Macmillan Learning, Cengage Learning, Inc., Elsevier Inc., and Pearson Education, Inc.

 (collectively, “Plaintiffs”) have moved for a Supplemental Preliminary Injunction to supplement

 the Preliminary Injunction entered by the Court on September 10, 2020 (ECF No. 41) (“the

 Original Preliminary Injunction,” attached hereto as Appendix A). On August 12, 2020, Plaintiffs

 brought this action against Defendants Does 1 – 63 (collectively, “Defendants”), doing business

 as, respectively, 1stebooks.com, aonie.club, aquickshop.online, atiso.club, bigdadystores.com,

 bookscheap.org, bookspersonally.com, caposel.myshopify.com, ccbooks.org, college2book.com,

 derora.onkingshop.com,         digitalbook4you.com,       digitalbookdrive.com,      dumanus.com,

 ebook4mart.com,      ebookall.store,     ebookandlife.com,      ebook-mall.com,     ebookmar.com,

 ebooksmoda.com,     ebooksshelf.com,      ebooksstuff.co,    ebooktestbank.com,    ebookthings.net,

 ebooktoday.net,   ebooktoday.store,      ebookus.store,     ebookvip.store,   enent.myshopify.com,

 evelyn.onkingshop.com, falcous.myshopify.com, genter.store, getxt.net, gildanvietnam.com,

 goldenbuuks.myshopify.com, grutina.shop, guzguz.club, ibookstorehub.com, iconover.com,

 intelligentlearnerclub.com,     llersand.xyz,   megaebooks.info,      mononus.com,     mosac.club,

 mutrim.myshopify.com,         mymomoxstore.myshopify.com,        nghigift.com,    pdf4colleges.com,

 pdf4school.com, pennymac.club, pixarebook.store, reliableoutlets.com, ruzssos.xyz, seko.club,


                                                  2
         Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 3 of 48



stdbooks.com, sugise.myshopify.com, unibookmaster.com, vitalebook.net, vitalebook.store,

webbook.store, weyco.club, zbooklife.com, and zstapless.com (the “Original Infringing

Sites”). On September 9, 2020, the Court held a show cause hearing to consider Plaintiffs’

request for a Preliminary Injunction, at which no Defendant appeared.

        Plaintiffs now seek the entry of a Supplemental Preliminary Injunction on the basis that,

in addition to their respective Original Infringing Sites, certain Defendants have reproduced and/

or distributed      unauthorized     electronic    copies     of   Plaintiffs’     copyrighted     textbooks

(“Infringing eBooks”) and/or used in commerce unauthorized identical (or substantially

indistinguishable) copies of Plaintiffs’ federally registered trademarks in connection with the

following websites that they           own        and/or    operate:      allebook.digital,      azgift.store,

beedino.com,            book4sales.com,              bookhunting.store,                   bookstore.cheap,

buyebooksnow.com,                cheggbook.store, digitalbook4deal.com,             digitalbook4sales.com,

ebook4me.store,              ebook4university.com,             ebook4you.net,                 ebookaz.store,

febookbalo.store,       ebookfull.store,      ebookgarden.net, ebookhunting.store, ebookpdf.store,

ebookpromotions.com,              ebookrost.store,          ebooks4deal.com,            ebooksalestorm.co,

ebooksalestorm.net,        ebooksell.store,          ebookworld.store,           ebookz.store,    elearning-

books.com,       etextbook4you.com,          hdebook.store,        hunterbook.store,          itsebooks.com,

kitesbook.com,        koboebook.com,          kobovital.com,        lclbooks.com,         librarysparks.net,

newbbstore.com,               nybook.club,                  pdf2find.com,               pickmebooks.com,

pickmebooks.store,      pixarebook.com,       pixarebook.digital,        pixbook.club,        runebook.club,

tikiz.store,   vitalbooks.net,     vitalbookshelf.store,     vitalebook.club,       vitalebooksource.store,

vitalsource.ltd, and zingbook.store (“Additional Infringing Sites,” and collectively with

“Original
       TheInfringing Sites,reviewed
            Court, having    the “Infringing Sites”). of law and declarations filed by Plaintiffs in
                                     the memorandum




                                                      3
         Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 4 of 48




support of their motion, and the entire record herein, makes the following findings of fact and

conclusions of law, which supplement the findings in the Original Preliminary Injunction:

        1.      Plaintiffs are likely to succeed in showing that Defendants have infringed and are

continuing to infringe Plaintiffs’ federally registered copyrights and/or trademarks in connection

with Defendants’ reproduction, distribution, offering for sale, and/or sale of Infringing eBooks as

set forth on Appendices B and C, respectively.

        2.      The reproduction, distribution, advertisement, offering for sale, and/or sale of

Infringing eBooks on the Additional Infringing Sites will result in immediate and irreparable injury

to Plaintiffs if the requested relief is not granted.

        3.      The balance of potential harm to the relevant Defendants, if any, by being prevented

from continuing to profit from their illegal and infringing activities if the Supplemental

Preliminary Injunction is issued is far outweighed by the harm to Plaintiffs, their businesses, and

the value associated with Plaintiffs’ copyrights and trademarks if the Supplemental Preliminary

Injunction is not issued.

        4.      Public interest favors issuance of the Supplemental Preliminary Injunction in order

to protect Plaintiffs’ interests in and to their respective copyrights and trademarks and protect the

public from being deceived and defrauded by Defendants’ infringing conduct.

        NOW, THEREFORE, IT IS HEREBY ORDERED, in accordance with Federal Rules of

Civil Procedure 64 and 65, the Copyright Act (17 U.S.C. § 502(a)), the Lanham Act (15 U.S.C. §

1116(a)), N.Y. C.P.L.R. §§ 6201 et al., and the Court’s inherent equitable power to issue

provisional remedies ancillary to its authority to provide final equitable relief, that:

        1.      Defendants, their officers, agents, servants, employees, and attorneys, and all those

in active concert or participation with any of them who receive actual notice of this Supplemental




                                                    4
        Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 5 of 48




Preliminary Injunction, are enjoined from:

              a)      Directly or indirectly infringing any copyrighted work that is owned or

                      exclusively controlled by any of the Plaintiffs (“Plaintiffs’ Textbooks”),

                      including any copyrighted work published under any of the imprints

                      identified on Appendix D hereto (“the Imprints”);

              b)      Directly or indirectly infringing any trademark that is owned or exclusively

                      controlled by any of the Plaintiffs (“Plaintiffs’ Marks”), including such

                      trademarks associated with the Imprints;

              c)      Directly or indirectly copying, reproducing, manufacturing, downloading,

                      uploading, transmitting, distributing, selling, offering for sale, advertising,

                      marketing, promoting, or otherwise exploiting any of Plaintiffs’ Textbooks

                      or goods bearing Plaintiffs’ Marks without Plaintiffs’ express written

                      authorization;

              d)      Using, hosting, operating, maintaining, creating, or registering any

                      computer server, website, domain name, domain name server, cloud

                      storage, e-commerce platform, online advertising service, social media

                      platform, proxy service (including reverse and forwarding proxies), website

                      optimization service (including website traffic management), caching

                      service, content delivery network, payment processing service, in each case

                      in connection with the Infringing Sites, or providing any other service that

                      supports the Infringing Sites in a similar manner as the above-listed services

                      or otherwise enables, facilitates, permits, assists, solicits, encourages, or

                      induces the infringement of Plaintiffs’ Textbooks or Plaintiffs’ Marks, as




                                                5
        Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 6 of 48




                      set forth in subparagraphs (a) through (c) above;

               e)     Transferring ownership or control of the websites, domain names, or

                      accounts associated with the Infringing Sites; and

               f)     Displaying the Infringing Sites in online search results and/or listing links

                      to the Infringing Sites in any search index.

       2.      Defendants, their officers, agents, servants, employees, and attorneys, and all those

in active concert or participation with any of them who receive actual notice of this Supplemental

Preliminary Injunction, and service providers to Defendants or other third parties who receive

actual notice of this Supplemental Preliminary Injunction and operate or control accounts holding

or receiving money or other assets owned by, related to, connected to, associated with, held by, or

transferred in connection with the Infringing Sites (“Defendants’ Accounts”), must immediately

locate all Defendants’ Accounts and immediately cease transferring, withdrawing, or otherwise

disposing of any money or other assets in Defendants’ Accounts or allowing such money or other

assets in Defendants’ Accounts to be transferred, withdrawn, or otherwise disposed of. Defendants’

Accounts include but are not limited to: (i) Defendants’ accounts with PayPal, Stripe, Square,

Shopify, and other providers of payment processing services; and (ii) Defendants’ accounts with

banks, savings and loan associations, credit card processing agencies, merchant acquiring banks,

and other companies that engage in the processing or transfer of money and/or other assets that

have received money or other assets from Defendants’ Accounts or otherwise received sales

proceeds from the Infringing Sites. In addition, Plaintiffs have shown that, based on third-party

discovery they obtained pursuant to the August 12, 2020 Expedited Discovery Order, Defendants

Accounts also include but are not limited to those known bank accounts identified on Appendix

E.




                                                 6
         Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 7 of 48



        3.      For purposes of aiding third parties in complying with the Original Preliminary

Injunction and this Supplemental Preliminary Injunction, attached as Appendix F is a table that

contains information compiled by Defendant Doe numbers, names, aliases, email addresses used,

and Infringing Sites, with certain emails and Infringing Sites being listed as applicable to multiple

Defendants, or a “Defendant Group.” Plaintiffs have shown in their motion that, based on

information provided by the Defendants and obtained in third-party discovery, the information in

Appendix F should be included to assist third parties in their efforts to comply with the Original

Preliminary Injunction and/or this Supplemental Preliminary Injunction.

        IT IS FURTHER ORDERED that Defendants shall preserve copies of all computer files

relating to any of the Additional Infringing Sites and shall take all steps necessary to retrieve

computer files relating to the Additional Infringing Sites that may have been deleted before the

entry of this order.

        IT IS FURTHER ORDERED that this Supplemental Preliminary Injunction shall no

longer apply to any Defendant dismissed from this action.

        IT IS FURTHER ORDERED that Plaintiffs shall serve this Supplemental Preliminary

Injunction on Defendants and file proof of service on the docket.

        The Clerk of Court is directed to terminate the motion pending at Dkt No. 45.
                                                         SO ORDERED.
                                                         Dated: November 22, 2020


                                                      ____________________________________
                                                              GREGORY H. WOODS
                                                             United State District Judge




                                                 7
    Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 8 of 48




(Copy of September 10, 2020 Preliminary Injunction)
Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 1 of 16
Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 9 of 48
Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 2 of 16
Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 10 of 48
Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 3 of 16
Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 11 of 48
Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 4 of 16
Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 12 of 48
Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 5 of 16
Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 13 of 48
Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 6 of 16
Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 14 of 48
Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 7 of 16
Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 15 of 48
Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 8 of 16
Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 16 of 48
Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 9 of 16
Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 17 of 48
Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 10 of 16
Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 18 of 48
Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 11 of 16
Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 19 of 48
Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 12 of 16
Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 20 of 48
Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 13 of 16
Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 21 of 48
Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 14 of 16
Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 22 of 48
Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 15 of 16
Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 23 of 48
Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 16 of 16
Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 24 of 48
                 Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 25 of 48
                                                                       Appendix B


     Publisher            Title                                                                         Copyright      Infringing Site
                                                                                                        Registration
1    Cengage              A First Course in Differential Equations with Modeling Applications, 11th     TX0008369445   ebookfull.store
2    Cengage              American Government and Politics Today: Brief Edition 2014-2015               TX0007896428   stdbooks.com
3    Cengage              American Government Institutions and Policies, 12th                           TX0008022505   zbooklife.com
4    Cengage              American Government: Institutions and Policies, 14th                          TX0007939912   ebookmar.com
5    Cengage              An Introduction to Mechanical Engineering, 3rd                                TX0007479630   1stebooks.com
6    Cengage              Brief Principles of Macroeconomics, 9th                                       TX0008827856   genter.store
7    Cengage              Business Law Principles and Practices, 9th                                    TX0007690847   unibookmaster.com
8    Cengage              Business Law: Texts and Cases, 13th                                           TX0007853365   cheggbook.store
9    Cengage              Business Law: The First Course Summarized Case, 14th                          TX0008377845   aquickshop.online
9    Cengage              Business Law: The First Course Summarized Case, 14th                          TX0008377845   caposel.myshopify.com
10   Cengage              Calculus: Early Transcendentals, 6th                                          TX0006593776   evelyn.onkingshop.com
10   Cengage              Calculus: Early Transcendentals, 6th                                          TX0006593776   nghigift.com
11   Cengage              Case Studies in Health Information Management, 3rd                            TX0008525856   ebookvip.store
11   Cengage              Case Studies in Health Information Management, 3rd                            TX0008525856   ebookaz.store
12   Cengage              Contemporary Auditing, 9th                                                    TX0007478248   ebookus.store
13   Cengage              Culture Counts: A Concise Introduction To Cultural Anthropology, 4th          TX0008396024   derora.onkingshop.com
13   Cengage              Culture Counts: A Concise Introduction To Cultural Anthropology, 4th          TX0008396024   pdf4colleges.com
14   Cengage              Drug Use and Abuse, 8th                                                       TX0008566759   elearning-books.com
15   Cengage              Elements of Modern Algebra, 8th                                               TX0007817856   ebooktestbank.com
16   Cengage              Essentials of Abnormal Psychology, 7th                                        TX0008011735   pickmebooks.com
17   Cengage              Essentials of Abnormal Psychology, 8th                                        TX0008559696   megaebooks.info
18   Cengage              Essentials of Statistics for the Behavioral Sciences, 8th                     TX0008390253   ebooksalestorm.co
19   Cengage              Foundations of Marketing, 8th                                                 TX0008702724   bigdadystores.com
20   Cengage              Foundations of Marketing, 8th                                                 TX0008702724   ebook4me.store
21   Cengage              Income Tax Fundamentals 2020                                                  TX0008768237   ebooksmoda.com
22   Cengage              Mathematical Statistics with Applications, 7th                                TX0006818719   vitalebook.store
23   Cengage              Microsoft Excel 2013                                                          TX0007721909   ccbooks.org
24   Cengage              Physics for Scientists and Engineers with Modern Physics, 9th                 TX0007700143   ebook-mall.com
25   Cengage              Principles of Accounting, 12th                                                TX0007514163   beedino.com
26   Cengage              Principles of Macroeconomics, 8th                                             TX0008815007   bookhunting.store
27   Cengage              Principles of Microeconomics, 8th                                             TX0008816580   ebookhunting.store
28   Cengage              Public Finance, 10th                                                          TX0006835020   bookscheap.org
29   Cengage              Research Methods for the Behavioral Sciences, 4th                             TX0007553733   kobovital.com
30   Cengage              The Brief Cengage Handbook, 8th                                               TX0007475593   ebookandlife.com
31   Cengage              Understanding Computers: Today And Tomorrow, Comprehensive, 15th              TX0007897274   bookspersonally.com
32   Elsevier             Alexander's Care of the Patient in Surgery, 16th                              TX0007901280   stdbooks.com
33   Elsevier             Atlas of Human Anatomy, 7th                                                   TX0007923896   ebookgarden.net
33   Elsevier             Atlas of Human Anatomy, 7th                                                   TX0007923896   dumanus.com
33   Elsevier             Atlas of Human Anatomy, 7th                                                   TX0007923896   mononus.com
33   Elsevier             Atlas of Human Anatomy, 7th                                                   TX0007923896   zstapless.com
34   Elsevier             Clinical Nursing Skills and Techniques, 8th                                   TX0007718778   nghigift.com
34   Elsevier             Clinical Nursing Skills and Techniques, 8th                                   TX0007718778   vitalebook.store
35   Elsevier             Community/Public Health Nursing: Promoting the Health of Populations, 7th     TX0008709490   intelligentlearnerclub.com
36   Elsevier             Designing with the Mind in Mind, 2nd                                          TX0007905373   ebooksell.store
37   Elsevier             Differential Diagnosis for Physical Therapists: Screening for Referral, 6th   TX0007572663   ebooksshelf.com
38   Elsevier             Health Promotion Throughout the Life Span, 9th                                TX0007172225   gildanvietnam.com
39   Elsevier             Hematology: Basic Principles and Practice, 7th                                TX0007729570   aquickshop.online
40   Elsevier             HESI Comprehensive Review for the NCLEX-RN Examination, 4th                   TX0007587706   ebook-mall.com
41   Elsevier             Lehne's Pharmacology for Nursing Care, 10th                                   TX0008836595   zingbook.store
42   Elsevier             Nursing Interventions Classification (NIC), 6th                               TX0007710947   iconover.com
43   Elsevier             Pharmacology: A Patient-Centered Nursing Process Approach, 10th               TX0008406812   ebookus.store
44   Elsevier             Physical Examination and Health Assessment, 7th                               TX0008149272   etextbook4you.com
44   Elsevier             Physical Examination and Health Assessment, 8th                               TX0008149272   pixarebook.digital
45   Elsevier             Priorities in Critical Care Nursing, 7th                                      TX0007509655   vitalbooks.net
46   Elsevier             Prioritization, Delegation, and Assignment, 4th                               TX0007847435   ebookvip.store
47   Elsevier             Review of Surgery for ABSITE and Boards, 2nd                                  TX0008424201   ebookmar.com
48   Elsevier             Wong's Nursing Care of Infants and Children, 11th                             TX0007332889   genter.store
49   Macmillan Learning   A Pocket Guide to Public Speaking, 6th                                        TX0008218119   ebooksshelf.com
50   Macmillan Learning   Abnormal Psychology, 10th                                                     TX0008610008   newbbstore.com
50   Macmillan Learning   Abnormal Psychology, 10th                                                     TX0008610008   mononus.com
51   Macmillan Learning   Biochemistry A Short Course, 3rd                                              TX0008134104   unibookmaster.com
52   Macmillan Learning   Current Issues And Enduring Questions, 11th                                   TX0008352402   derora.onkingshop.com




                                   McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW                          Page 1 of 3
                  Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 26 of 48
                                                                       Appendix B


      Publisher            Title                                                                       Copyright       Infringing Site
                                                                                                       Registration
53    Macmillan Learning   From Inquiry to Academic Writing: A Practical Guide, 4th                    TX0008582832    ebookvip.store
54    Macmillan Learning   Fundamentals of Abnormal Psychology, 7th                                    TX0007679788    runebook.club
55    Macmillan Learning   Genetics: A Conceptual Approach, 6th                                        TX0008415431    pixbook.club
56    Macmillan Learning   Introduction to Genetic Analysis, 11th                                      TX0008027137    pixarebook.com
57    Macmillan Learning   Invitation to the Life Span, 3rd                                            TX0008422897    ebooksalestorm.net
58    Macmillan Learning   Lehninger Principles of Biochemistry, 6th                                   TX0007632681    ebook4university.com
59    Macmillan Learning   Lehninger Principles of Biochemistry, 7th                                   TX0008415420    hunterbook.store
59    Macmillan Learning   Lehninger Principles of Biochemistry, 7th                                   TX0008415420    Stdbooks.com
60    Macmillan Learning   Media and Culture, 11th                                                     TX0008492636    stdbooks.com
61    Macmillan Learning   Pocket Style Manual, 8th                                                    TX0008525413    caposel.myshopify.com
61    Macmillan Learning   Pocket Style Manual, 8th                                                    TX0008525413    seko.club
62    Macmillan Learning   Psychology in Everyday Life ,3rd                                            TX0007882326    genter.store
63    Macmillan Learning   Psychology in Everyday Life, 4th                                            TX0008496502    aquickshop.online
63    Macmillan Learning   Psychology in Everyday Life, 4th                                            TX0008496502    nghigift.com
64    Macmillan Learning   Psychology in Modules, 11th                                                 TX0008057951    ebookthings.net
65    Macmillan Learning   Psychology, 12th                                                            TX0008554016    evelyn.onkingshop.com
66    Macmillan Learning   Reading Critically Writing Well, 11th                                       TX0008378312    mosac.club
66    Macmillan Learning   Reading Critically, Writing Well, 11th                                      TX0008378312    atiso.club
67    McGraw Hill          5 Steps to a 5: AP Biology, 2017                                            TX0007955829    goldenbuuks.myshopify.com
68    McGraw Hill          A Wellness Way of Life, 11th                                                TX0007301178    ruzssos.xyz
69    McGraw Hill          Aging and the Life Course An Introduction to Social Gerontology, 7th        TX0008733233    caposel.myshopify.com
69    McGraw Hill          Aging and the Life Course An Introduction to Social Gerontology, 7th        TX0008733233    nghigift.com
69    McGraw Hill          Aging and the Life Course An Introduction to Social Gerontology, 7th        TX0008733233    reliableoutlets.com
70    McGraw Hill          Analysis for Financial Management, 11th                                     TX0007507514    getxt.net
71    McGraw Hill          Auditing and Assurance Services, 7th                                        TX0008727541    bookscheap.org
72    McGraw Hill          College English and Business Communication, 11th                            TX0008611167    ebooksshelf.com
73    McGraw Hill          Communicating at Work, 12th                                                 TX0008590200    mymomoxstore.myshopify.com
74    McGraw Hill          Corporate Finance, 12th                                                     TX0008459012    kitesbook.com
75    McGraw Hill          Crafting and Executing Strategy: Concepts and Readings, 20th                TX0007710270    aquickshop.online
76    McGraw Hill          Cunningham And Gilstrap's Operative Obstetrics, 3rd                         TX0008608942    digitalbookdrive.com
77    McGraw Hill          Drugs, Society, and Human Behavior, 17th                                    TX0008733303    weyco.club
78    McGraw Hill          Economics, 21st                                                             TX0008036520    mononus.com
79    McGraw Hill          Essentials of Contemporary Management, 7th                                  TX0008544280    ebook-mall.com
80    McGraw Hill          Essentials of Corporate Finance, 9th                                        TX0008349025    stdbooks.com
81    McGraw Hill          Essentials of Negotiation, 6th                                              TX0006413160    buyebooksnow.com
82    McGraw Hill          Ethical Obligations and Decision-Making in Accounting Text and Cases, 5th   TX0008727846    unibookmaster.com
83    McGraw Hill          Financial Shenanigans: How to Detect Accounting Gimmicks & Fraud in         TX0007172429    ebooktoday.store
                           Financial Reports, 3rd
84    McGraw Hill          Ganong's Review Of Medical Physiology, 26th                                 TX0008377561    digitalbook4sales.com
85    McGraw Hill          General, Organic, and Biological Chemistry                                  TX0007185759    vitalbookshelf.store
86    McGraw Hill          Human Communication, 6th                                                    TX0007619951    runebook.club
87    McGraw Hill          Laboratory Applications in Microbiology: A Case Study Approach, 4th         TX0008761080    pickmebooks.com
88    McGraw Hill          Living with Art, 12th                                                       TX0008714170    ebookrost.store
89    McGraw Hill          Macroeconomics, 13th                                                        TX007855968     nybook.club
90    McGraw Hill          Managerial Accounting: Creating Value in a Dynamic Business Environment,    TX0007810339    ebookmar.com
                           10th
91    McGraw Hill          Marine Biology, 11th                                                        TX0008685596    pickmebooks.com
92    McGraw Hill          McGraw-Hill Specialty Board Review Anatomic Pathology                       TX0007786837    azgift.store
93    McGraw Hill          McGraw-Hill's National Electrical Code 2011 Handbook                        TX0007351315    azgift.store
94    McGraw Hill          Microbiology Demystified, 1st                                               TX0006194446    ccbooks.org
95    McGraw Hill          Microbiology Fundamentals: A Clinical Approach, 3rd                         TX0008570104    genter.store
96    McGraw Hill          Microbiology: Systems Approach, 3rd                                         TX0007403927    book4sales.com
97    McGraw Hill          Organic Chemistry with Biological Topics, 5th                               TX0008660573    ebooktoday.net
98    McGraw Hill          Personal Finance, 10th                                                      TX0007726350    evelyn.onkingshop.com
99    McGraw Hill          Principles of Corporate Finance, 13th                                       TX0008712614    ebookz.store
100   McGraw Hill          Public Finance, 10th                                                        TX0007786922    enent.myshopify.com
101   McGraw Hill          Shigley's Mechanical Engineering Design, 11th                               TX0008710906    ebookall.store
102   McGraw Hill          Strategic Management of Technological Innovation, 5th                       TX0008433185    pickmebooks.store
103   McGraw Hill          Strategic Management: Concepts, 3rd                                         TX0008354985    ebookpdf.store
104   McGraw Hill          The Art of Public Speaking, 12th                                            TX0008003528    vitalebook.store
105   McGraw Hill          Understanding Business: The Core                                            TX0008385133    ebooksstuff.co
105   McGraw Hill          Understanding Business: The Core                                            TX0008385133    ebookus.store




                                    McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW                           Page 2 of 3
                  Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 27 of 48
                                                                   Appendix B


      Publisher       Title                                                                        Copyright      Infringing Site
                                                                                                   Registration
106   McGraw Hill     Workbook For Tonal Harmony, 8th                                              TX0008158255   derora.onkingshop.com
107   Pearson         A First Course in Probability, 9th                                           TX0007702006   vitalebook.club
108   Pearson         A Graphical Approach to Algebra & Trigonometry, 7th                          TX0007853036   caposel.myshopify.com
108   Pearson         A Graphical Approach to Algebra & Trigonometry, 7th                          TX0007853036   enent.myshopify.com
108   Pearson         A Graphical Approach to Algebra & Trigonometry, 7th                          TX0007853036   falcous.myshopify.com
108   Pearson         A Graphical Approach to Algebra & Trigonometry, 7th                          TX0007853036   mutrim.myshopify.com
109   Pearson         A Graphical Approach to Precalculus with Limits, 7th                         TX0007883378   ibookstorehub.com
110   Pearson         A Pathway to Introductory Statistics, 2nd                                    TX0008184355   sugise.myshopify.com
111   Pearson         A Short Guide to Writing about Biology, 9th                                  TX0008050862   aquickshop.online
112   Pearson         Accounting Information Systems, 14th                                         TX0008440473   vitalebooksource.store
113   Pearson         Achieving Supply Chain Integration: Connecting the Supply Chain Inside and   TX0008407652   ebookworld.store
                      Out for Competitive Advantage
114   Pearson         Applying Domain-Driven Design and Patterns                                   TX0006398571   librarysparks.net
115   Pearson         Architecture: From Prehistory To Postmodernity, 2nd                          TX0001855975   derora.onkingshop.com
116   Pearson         Auditing and Assurance Services, 16th                                        TX0008382072   grutina.shop
117   Pearson         Biology Of Humans: Concepts, Applications, And Issues, 6th                   TX0008241495   digitalbook4deal.com
117   Pearson         Biology Of Humans: Concepts, Applications, And Issues, 6th                   TX0008241495   digitalbook4you.com
118   Pearson         Building a Digital Analytics Organization, 1st                               TX0007884161   ebookvip.store
119   Pearson         Campbell Biology in Focus, 2nd                                               TX0008217662   bookscheap.org
120   Pearson         Campbell Biology, 10th                                                       TX0008307770   nghigift.com
120   Pearson         Campbell Biology, 10th                                                       TX0008307770   webbook.store
121   Pearson         Campbell Biology, 11th                                                       TX0008472354   allebook.digital
121   Pearson         Campbell Biology, 11th                                                       TX0008472354   college2book.com
121   Pearson         Campbell Biology, 11th                                                       TX0008472354   pixarebook.store
121   Pearson         Campbell Biology, 11th                                                       TX0008472354   unibookmaster.com
122   Pearson         Campbell Biology, 8th                                                        TX0007883763   ebook4mart.com
123   Pearson         Campbell Essential Biology with Physiology, 4th                              TX0007048200   vitalsource.ltd
                                                                                                   TX0008126026
124   Pearson         Clinical Laboratory Chemistry, 2nd                                           TX0008514379   ebookz.store
124   Pearson         Clinical Laboratory Chemistry, 2nd                                           TX0008514379   llersand.xyz
125   Pearson         Computer Security Fundamentals, 2nd                                          TX0007500873   ebooktoday.store
126   Pearson         Educational Psychology, 14th                                                 TX0008571544   pdf2find.com
127   Pearson         Electrical Engineering: Principles and Applications, 6th                     TX0007711377   ebookmar.com
128   Pearson         Elementary Statistics Using Excel, 6th                                       TX0008529894   evelyn.onkingshop.com
128   Pearson         Elementary Statistics Using Excel, 6th                                       TX0008529894   pdf4school.com
129   Pearson         Essentials of Sociology, 13th                                                TX0008232933   ebookpromotions.Com
129   Pearson         Essentials of Sociology, 13th                                                TX0008232933   itsebooks.com
130   Pearson         Foundations of Addictions Counseling, 3rd                                    TX0008088495   ebookus.store
130   Pearson         Foundations of Addictions Counseling, 3rd                                    TX0008088495   stdbooks.com
131   Pearson         Geosystems Core, 1st                                                         TX0008345290   bookstore.cheap
132   Pearson         Horngren's Accounting, 12th                                                  TX0008464965   pennymac.club
133   Pearson         Horngren’s Cost Accounting Global Edition, 16th                              TX0008469320   ebook4you.net
134   Pearson         Horngren’s Cost Accounting Global Edition, 16th                              TX0008469320   hdebook.store
135   Pearson         Human Anatomy & Physiology Laboratory Manual, 12th                           TX0008057720   aonie.club
136   Pearson         Human Anatomy & Physiology, 11th                                             TX008592257    tikiz.store
137   Pearson         Laboratory Experiments in Microbiology, 12th                                 TX0008564612   pickmebooks.com
138   Pearson         Making Sustainability Stick                                                  TX0007829701   ebookbalo.store
139   Pearson         Phlebotomy Handbook, 9th                                                     TX0007939581   ebooks4deal.com
140   Pearson         Project Management, 4th                                                      TX0008106430   vitalebook.net
141   Pearson         Roman Art, 6th                                                               TX0007887397   pickmebooks.com
142   Pearson         Social Media and Public Relations                                            TX0007544949   ebookbalo.store
143   Pearson         Social Psychology, 10th                                                      TX0008126280   ebookpromotions.Com
143   Pearson         Social Psychology, 10th                                                      TX0008126280   guzguz.club
144   Pearson         Strategic Communication in Business and the Professions, 8th                 TX0008183992   ebooksshelf.com
145   Pearson         Technical Communication Today, 6th (IRC)                                     TX0008458282   vitalebook.store
146   Pearson         Technical Communication, 14th                                                TX0008512005   ebook-mall.com
147   Pearson         Thinking About Biology: An Introductory Lab Manual, 6th                      TX0008598383   pickmebooks.com




                               McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW                       Page 3 of 3
    Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 28 of 48
                                           Appendix C


                                                         Trademark
     Publisher               Trademark                                           Infringing Site(s)
                                                        Registration(s)
                                                                          vitalebook.store
1    Cengage                 Brooks/Cole                  3,386,242       nghigift.com
                                                                          evelyn.onkingshop.com
                                                                          cheggbook.store
                                                                          ebook4me.store
                                                                          elearning-books.com
                                                                          ebookaz.store
2    Cengage                  Cengage                     3,603,349       ebooksmoda.com
                                                                          ebookvip.store
                                                                          bigdadystores.com
                                                                          megaebooks.info
                                                                          genter.store
                                                                          beedino.com
                                                                          bookhunting.store
                                                                          ebookfull.store
                                                                          ebookhunting.store
                                                                          derora.onkingshop.com
                                                                          ebooksalestorm.co
                                                                          zbooklife.com
                                                                          kobovital.com
                                                                          1stebooks.com
3    Cengage              Cengage Learning                3,603,376
                                                                          stdbooks.com
                                                                          pdf4colleges.com
                                                                          bookspersonally.com
                                                                          ccbooks.org
                                                                          ebook-mall.com
                                                                          caposel.myshopify.com
                                                                          ebooktestbank.com
                                                                          ebookmar.com
                                                                          aquickshop.online
4    Cengage             Course Technology                1,660,331       ccbooks.org




       McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW         Page 1 of 7
    Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 29 of 48
                                         Appendix C


                                                       Trademark
     Publisher               Trademark                                         Infringing Site(s)
                                                      Registration(s)
                                                                        beedino.com
1
5    Cengage                Brooks/Cole
                           South-Western                3,386,242
                                                        3,493,849       bookscheap.org
                                                                        unibookmaster.com
                                                                        ebooksalestorm.co
6    Cengage                 Wadsworth                  4,686,628
                                                                        kobovital.com
                                                                        beedino.com
                                                                        elearning-books.com
                                                                        bookhunting.store
                                                                        cheggbook.store
                                                                        ebook4me.store
                                                                        ebookfull.store
                                                                        ebookhunting.store
                                                                        derora.onkingshop.com
                                                                        ebooksmoda.com
                                                                        zbooklife.com
7    Cengage                                            3,790,579       kobovital.com
                                                                        1stebooks.com
                                                                        pdf4colleges.com
                                                                        bookspersonally.com
                                                                        ebook-mall.com
                                                                        caposel.myshopify.com
                                                                        bigdadystores.com
                                                                        ebookmar.com
                                                                        aquickshop.online
                                                                        megaebooks.info
                                                                        genter.store




       McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW       Page 2 of 7
       Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 30 of 48
                                               Appendix C


                                                             Trademark
         Publisher               Trademark                                           Infringing Site(s)
                                                            Registration(s)
                                                                              ebookgarden.net
1         Cengage                Brooks/Cole                  3,386,242       ebooksell.store
                                                                              pixarebook.digital
                                                                              zingbook.store
                                                                              etextbook4you.com
                                                                              koboebook.com
                                                                              dumanus.com
                                                                              ebookus.store
                                                                              ebookvip.store
                                                                              iconover.com
                                                                              mononus.com
                                                                              lclbooks.com
8         Elsevier                 Elsevier                    749,444
                                                                              vitalbooks.net
                                                                              stdbooks.com
                                                                              gildanvietnam.com
                                                                              pickmebooks.com
                                                                              ebooksshelf.com
                                                                              vitalebook.store
                                                                              intelligentlearnerclub.com
                                                                              nghigift.com
                                                                              zstapless.com
                                                                              ebookmar.com
                                                                              aquickshop.online
                                                                              genter.store
                                                                              pixarebook.digital
9         Elsevier                 Evolve                     3,027,676
                                                                              vitalbooks.net
10        Elsevier                  MK                        2,114,270       ebooksell.store
                                                                              pixarebook.com
11   Macmillan Learning           Macmillan                    969,205
                                                                              ebookthings.net




           McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW         Page 3 of 7
       Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 31 of 48
                                               Appendix C


                                                             Trademark
         Publisher               Trademark                                           Infringing Site(s)
                                                            Registration(s)
                                                                              ebooksalestorm.net
1         Cengage                Brooks/Cole                  3,386,242       hunterbook.store
                                                                              pixbook.club
                                                                              derora.onkingshop.com
                                                                              ebookvip.store
                                                                              mononus.com
                                                                              atiso.club
                                                                              mosac.club
12   Macmillan Learning      Macmillan Learning               5,599,332
                                                                              seko.club
                                                                              Stdbooks.com
                                                                              stdbooks.com
                                                                              ebooksshelf.com
                                                                              nghigift.com
                                                                              evelyn.onkingshop.com
                                                                              caposel.myshopify.com
                                                                              aquickshop.online
                                                                              vitalbookshelf.store
                                                                              book4sales.com
13      McGraw Hill             McGraw Hill                   2,899,528       ebooktoday.store
                                                                              ccbooks.org
                                                                              evelyn.onkingshop.com




           McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW          Page 4 of 7
     Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 32 of 48
                                            Appendix C


                                                          Trademark
      Publisher               Trademark                                           Infringing Site(s)
                                                         Registration(s)
                                                                           buyebooksnow.com
1      Cengage                Brooks/Cole                  3,386,242       ebookpdf.store
                                                                           pickmebooks.store
                                                                           azgift.store
                                                                           digitalbook4sales.com
                                                                           ebookz.store
                                                                           derora.onkingshop.com
                                                                           digitalbookdrive.com
                                                                           ebooktoday.net
                                                                           ebookus.store
                                                                           mononus.com
                                                                           weyco.club
                                                                           bookscheap.org
                                                                           stdbooks.com
                                                                           ruzssos.xyz
                                                                           ebookrost.store
14   McGraw Hill        McGraw Hill Education              4,664,267       pickmebooks.com
                                                                           pickmebooks.com
                                                                           ebooksshelf.com
                                                                           ebooksstuff.co
                                                                           vitalebook.store
                                                                           reliableoutlets.com
                                                                           nghigift.com
                                                                           caposel.myshopify.com
                                                                           mymomoxstore.myshopify.com
                                                                           getxt.net
                                                                           goldenbuuks.myshopify.com
                                                                           kitesbook.com
                                                                           nybook.club
                                                                           ebookmar.com
                                                                           aquickshop.online
                                                                           unibookmaster.com
                                                                           genter.store



        McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW          Page 5 of 7
     Case 1:20-cv-06368-GHW Document 80
                                     47 Filed 11/22/20
                                              10/05/20 Page 33 of 48
                                          Appendix C


                                                        Trademark
      Publisher               Trademark                                          Infringing Site(s)
                                                       Registration(s)
                                                                         allebook.digital
1     Cengage                 Brooks/Cole                3,386,242       ebook4you.net
                                                                         hdebook.store
                                                                         tikiz.store
                                                                         vitalebook.club
                                                                         vitalebooksource.store
                                                                         pixarebook.store
                                                                         digitalbook4deal.com
                                                                         ebooks4deal.com
                                                                         ebookz.store
                                                                         digitalbook4you.com
                                                                         ebook4mart.com
                                                                         ebooktoday.store
                                                                         ebookus.store
                                                                         grutina.shop
                                                                         vitalebook.net
                                                                         pennymac.club
                                                         2,599,724
                                                                         bookstore.cheap
                                                         2,600,081
15     Pearson                  Pearson                  2,652,792       bookscheap.org
                                                         2,679,355
                                                                         stdbooks.com
                                                         2,691,830
                                                                         pdf4school.com
                                                                         ebookpromotions.Com
                                                                         pickmebooks.com
                                                                         ebooksshelf.com
                                                                         nghigift.com
                                                                         college2book.com
                                                                         evelyn.onkingshop.com
                                                                         caposel.myshopify.com
                                                                         sugise.myshopify.com
                                                                         enent.myshopify.com
                                                                         guzguz.club
                                                                         mutrim.myshopify.com
                                                                         ebookmar.com



        McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW        Page 6 of 7
     Case 1:20-cv-06368-GHW Document
                                  C 80 Filed 11/22/20 Page 34 of 48
                                            Appendix C


                                                          Trademark
      Publisher               Trademark                                            Infringing Site(s)
                                                         Registration(s)
                                                                           aquickshop.online
1     Cengage                 Brooks/Cole                  3,386,242       ibookstorehub.com
                                                                           falcous.myshopify.com
                                                                           unibookmaster.com
                                                                           allebook.digital
                                                                           ebook4you.net
                                                                           hdebook.store
                                                                           tikiz.store
                                                                           vitalebooksource.store
                                                                           pixarebook.store
                                                                           ebookz.store
                                                                           aonie.club
                                                                           llersand.xyz
                                                                           ebookpromotions.Com
                                                                           pickmebooks.com
                                                                           pickmebooks.com
                                                                           vitalebook.store
16     Pearson                                             5,130,854
                                                                           pennymac.club
                                                                           pdf4school.com
                                                                           ebookpromotions.Com
                                                                           college2book.com
                                                                           evelyn.onkingshop.com
                                                                           caposel.myshopify.com
                                                                           sugise.myshopify.com
                                                                           enent.myshopify.com
                                                                           guzguz.club
                                                                           mutrim.myshopify.com
                                                                           ibookstorehub.com
                                                                           falcous.myshopify.com
                                                                           unibookmaster.com




        McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW         Page 7 of 7
      Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 35 of 48




                               Appendix D: Plaintiffs’ Imprints

         Cengage Learning                              Macmillan Learning
Brooks Cole                                 Bedford, Freeman & Worth High School
Cengage                                      Publishers
Cengage Learning                            Bedford/St. Martin’s
Course Technology                           BFW
Delmar                                      BFW High School Publishers
Gale                                        Freeman
Heinle                                      Macmillan Learning
Milady                                      W.H. Freeman & Company
National Geographic Learning                Worth
South-Western Educational Publishing        Worth Publishers
Wadsworth
                                          Elsevier
Academic Cell                               Medicine Publishing
Academic Press                              Morgan Kaufmann Publishers
Amirsys                                     Mosby
Butterworth Heinemann                       Newnes
Digital Press                               North Holland
Elsevier                                    Saunders
Gulf Professional Publishing                Urban & Fischer
Hanley & Belfus                             William Andrew
Knovel                                      Woodhead Publishing
Made Simple Books
            McGraw Hill                                        Pearson
Irwin                                       Addison Wesley
Lange                                       Adobe Press
McGraw-Hill                                 Allyn & Bacon
McGraw-Hill Education                       Benjamin Cummings
McGraw-Hill Higher Education                Brady
McGraw-Hill Professional                    Cisco Press
McGraw-Hill Ryerson                         Financial Times Press/FT Press
McGraw-Hill/Appleton & Lange                IBM Press
McGraw-Hill/Contemporary                    Longman
McGraw-Hill/Dushkin                         New Riders Press
McGraw-Hill/Irwin                           Peachpit Press
McGraw Hill                                 Pearson
NTC/Contemporary                            Pearson Education
Osborne                                     Que Publishing
Schaum’s                                    Sams Publishing




    McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW
               Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 36 of 48
                                                  Appendix E: Bank Accounts


Website                          Bank                                                               Bank Account #
1stebooks.com                    ANZ Bank                                                           redacted
1stebooks.com                    ANZ Bank                                                           redacted
1stebooks.com                    Asia Commercial Bank                                               redacted
1stebooks.com                    Asia Commercial Bank                                               redacted
1stebooks.com                    Asia Commercial Bank                                               redacted
1stebooks.com                    Asia Commercial Bank                                               redacted
1stebooks.com                    Asia Commercial Bank                                               redacted
1stebooks.com                    Bank for Foreign Trade of Vietnam                                  redacted
1stebooks.com                    Bank for Foreign Trade of Vietnam                                  redacted
1stebooks.com                    Bank For Foreign Trade of Vietnam                                  redacted
1stebooks.com                    Bank for Investment and Development of Vietnam                     redacted
1stebooks.com                    Commerce Bank                                                      redacted
1stebooks.com                    Commerce Bank                                                      redacted
1stebooks.com                    Eximbank                                                           redacted
1stebooks.com                    First Century Bank                                                 redacted
1stebooks.com                    Sacombank                                                          redacted
1stebooks.com                    Southeast Asia Commercial Joint Stock Bank                         redacted
1stebooks.com                    Tran Dai Hiep                                                      redacted
1stebooks.com                    Vietcombank                                                        redacted
1stebooks.com                    Vietcombank                                                        redacted
aquickshop.online                Bank of America, N.A.                                              redacted
aquickshop.online                Joint Stock Commercial Bank for Foreign Trade of Vietnam           redacted
aquickshop.online                PGD Tran Dai Nghia                                                 redacted
aquickshop.online                Vietnam Technological and Commercial Joint Stock Bank              redacted
bigdadystores.com                First Century Bank                                                 redacted
bigdadystores.com                Joint Stock Commercial Bank for Foreign Trade of Vietnam           redacted
bookscheap.org                   First Century Bank                                                 redacted
bookscheap.org                   First Century Bank                                                 redacted
bookscheap.org                   First Century Bank                                                 redacted
caposel.myshopify.com            RHB Bank Berhad                                                    redacted
caposel.myshopify.com            RHB Bank Berhad                                                    redacted
ccbooks.org                      First Century Bank                                                 redacted
ccbooks.org                      First Century Bank                                                 redacted
ccbooks.org                      Joint Stock Commercial Bank for Foreign Trade of Vietnam           redacted
ccbooks.org                      Sai Gon Joint Stock Commercial Bank                                redacted
ccbooks.org                      Sai Gon Joint Stock Commercial Bank                                redacted
ccbooks.org                      Vietnam Joint Stock Commercial Bank for Industry and Trade         redacted
ccbooks.org                      Vietnam Technological and Commercial Joint Stock Bank              redacted
digitalbook4you.com              Bank for Foreign Trade of Vietnam                                  redacted
digitalbook4you.com              Joint Stock Commercial Bank for Foreign Trade of Vietnam           redacted
digitalbookdrive.com             Asia Commercial Bank                                               redacted
dumanus.com                      Vietnam Technological and Commercial Joint Stock Bank              redacted
ebookall.store                   Bank for Foreign Trade of Vietnam                                  redacted
ebookandlife.com                 Asia Commercial Bank                                               redacted
ebookandlife.com                 Bank for Foreign Trade of Vietnam                                  redacted
ebookandlife.com                 Joint Stock Commercial Bank for Foreign Trade of Vietnam           redacted
ebookandlife.com                 Vietcombank                                                        redacted
ebookandlife.com                 Vietnam Asia Commercial Joint Stock Bank                           redacted
ebookmar.com                     Bank of America                                                    redacted


                       McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW        Page 1 of 3
            Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 37 of 48
                                              Appendix E: Bank Accounts


Website                      Bank                                                               Bank Account #
ebookmar.com                 Bank of America                                                    redacted
ebookmar.com                 Bank of America                                                    redacted
ebookmar.com                 Bank of America, N.A.                                              redacted
ebooksmoda.com               Bank of America, N.A.                                              redacted
ebooksmoda.com               Community Federal Savings Bank                                     redacted
ebooksshelf.com              First Century Bank                                                 redacted
ebooksstuff.co               First Century Bank                                                 redacted
ebooksstuff.co               First Century Bank                                                 redacted
ebooksstuff.co               Wells Fargo Bank                                                   redacted
ebookthings.net              Bank for Foreign Trade of Vietnam                                  redacted
ebookthings.net              Ngan Hang TMCP Cong Thuong Viet Nam Chi Nhanh Binh Xuyen           redacted
ebooktoday.store             Asia Commercial Bank                                               redacted
ebooktoday.store             Asia Commercial Bank (ACB)                                         redacted
ebooktoday.store             Asia Commercial Bank (ACB)                                         redacted
ebooktoday.store             Bank of America                                                    redacted
ebooktoday.store             Citibank NA                                                        redacted
ebooktoday.store             Citibank NA                                                        redacted
ebooktoday.store             Community Federal Savings Bank                                     redacted
ebooktoday.store             EAB - DongABank                                                    redacted
ebooktoday.store             Saigon Thuong Tin Commercial Joint Stock Bank                      redacted
ebooktoday.store             Saigon Thuong Tin Commercial Joint Stock Bank                      redacted
ebooktoday.store             Vietnam Technological and Commercial Joint Stock Bank              redacted
ebookus.store                Community Federal Savings Bank                                     redacted
ebookus.store                First Century Bank                                                 redacted
ebookvip.store               Citibank NA                                                        redacted
ebookvip.store               First Century Bank                                                 redacted
enent.myshopify.com          CIMB                                                               redacted
enent.myshopify.com          Maybank                                                            redacted
gildanvietnam.com            Wells Fargo Bank                                                   redacted
goldenbuuks.myshopify.com    RHB Bank Berhad                                                    redacted
goldenbuuks.myshopify.com    RHB Bank Berhad                                                    redacted
goldenbuuks.myshopify.com    RHB Bank Berhad                                                    redacted
grutina.shop                 First Century Bank                                                 redacted
grutina.shop                 First Century Bank                                                 redacted
grutina.shop                 First Century Bank                                                 redacted
guzguz.club                  Wells Fargo Bank                                                   redacted
guzguz.club                  Wells Fargo Bank                                                   redacted
intelligentlearnerclub.com   Bank Of Montreal                                                   redacted
intelligentlearnerclub.com   TD Canada Trust                                                    redacted
intelligentlearnerclub.com   TD Canada Trust                                                    redacted
intelligentlearnerclub.com   TD Canada Trust                                                    redacted
intelligentlearnerclub.com   Toronto-Dominion Bank                                              redacted
intelligentlearnerclub.com   Toronto-Dominion Bank                                              redacted
intelligentlearnerclub.com   Toronto-Dominion Bank                                              redacted
mutrim.myshopify.com         RHB Bank Berhad                                                    redacted
mymomoxstore.myshopify.com   RHB Bank Berhad                                                    redacted
pdf4colleges.com             Capital One                                                        redacted
pdf4colleges.com             Police & Nurses Limited (P&N Bank)                                 redacted
pdf4school.com               Police & Nurses Limited (P&N Bank)                                 redacted


                   McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW        Page 2 of 3
                Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 38 of 48
                                                 Appendix E: Bank Accounts


Website                         Bank                                                               Bank Account #
reliableoutlets.com             Bank Islam Malaysia BHD                                            redacted
stdbooks.com                    Bank of America, N.A.                                              redacted
stdbooks.com                    Bank of America, N.A.                                              redacted
stdbooks.com                    Bank of America, N.A.                                              redacted
stdbooks.com                    Bank of America, N.A.                                              redacted
stdbooks.com                    EAB - DongABank                                                    redacted
stdbooks.com                    First Century Bank                                                 redacted
stdbooks.com                    Joint Stock Commercial Bank for Foreign Trade of Vietnam           redacted
stdbooks.com                    North Asia Commercial Joint Stock Bank                             redacted
stdbooks.com                    Sai Gon Joint Stock Commercial Bank                                redacted
stdbooks.com                    Saigon - Hanoi Commercial Joint Stock Bank                         redacted
stdbooks.com                    Vietcombank                                                        redacted
stdbooks.com                    Vietnam Technological and Commercial Joint Stock Bank              redacted
unibookmaster.com               Agricultural Bank of China                                         redacted
vitalebook.store                Bank of America                                                    redacted
vitalebook.store                First Century Bank                                                 redacted
vitalebook.store                Vietnam Technological and Commercial Joint Stock Bank              redacted
vitalebook.store                Wells Fargo Bank                                                   redacted
zbooklife.com                   Tienphong Commercial Joint Stock Bank                              redacted
zbooklife.com                   Vietnam Technological and Commercial Joint Stock Bank              redacted
zstapless.com                   Bank for Foreign Trade of Vietnam                                  redacted
zstapless.com                   First Century Bank                                                 redacted




                      McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW        Page 3 of 3
                                    Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 39 of 48
                                                                               Appendix F

 Defendant    Names                               Aliases                         Email Addresses                 Infringing Sites Identified in   Additional Infringing
  Group                                                                                                                Original Complaint           Sites Identified in
                                                                                                                                                   Amended Complaint
1 (Does 11,   Chinh Tran Van             Chinh Trần                   support@onkingshop.com                     derora.onkingshop.com             azgift.store
12, 13, 14,                              Tho Xuan Vu                  support@digitalbook4you.com                digitalbook4you.com               book4sales.com
15, 16, 20,   Nguyen Van Linh            Nguyen Văn Linh              support@digitalbookdrive.com               digitalbookdrive.com              digitalbook4deal.com
24, 25, 26,                              Dũng Ngô                     vlinhp2@gmail.com                          dumanus.com                       digitalbook4sales.com
27, 28, 36,                              Linh Van Nguyen              hideeewr3242@gmail.com                     ebook4mart.com                    ebookaz.store
39, 43, 58,                              Nguyen Van Linh              info@iconover.com                          ebookall.store                    ebookbalo.store
and 62)                                  Linh Nguyen Van              nguyenhuy2105@gmail.com                    ebooksmoda.com                    ebooks4deal.com
              Tuan Duc Nguyen            Nguy\u1ec5n Tuan             tranchinh190992@gmail.com                  ebookthings.net                   ebookworld.store
              Huy Nguyen Trong           Top Trending Tee             anhvutanmao11zz@b2bvn.net                  ebooktoday.net                    ebookz.store
                                         Nguyễn Trọng Huy             midpayvn@gmail.com                         ebooktoday.store                  elearning-books.com
                                         Hung Viet Nguyen             mcvn188@gmail.com                          ebookus.store                     etextbook4you.com
              Chung Van Nguyen           Vu Ngoc Tan                  namkhanh4250@gmail.com                     ebookvip.store                    koboebook.com
                                         Tuan Trung Luong             tranngocthanh6048p@gmail.com               grutina.shop                      librarysparks.net
                                         Quang Bi                     anhduongcuoicung@gmail.com                 iconover.com
                                         Trung Tuan                   ngodungvan199@gmail.com                    mononus.com
                                         Cuong Hoang                  allstorehub2020@gmail.com                  vitalebook.net
                                         Dũng Ngô                     admin@eagleblack.net                       zbooklife.com
                                         Truong An                    dumanustee@gmail.com
              Thi Thuy Linh Hoang        Van Hien Nguyen              monoustee@gmail.com
                                         Mauria Bell                  contact@hovan@gmail.com
                                         Cuong Manh Hoang             tiktify@gmail.com
              Nguyen Thi Thu Thuy        Cuong Hoang                  januatee@gmail.com
                                         Dũng Ngô                     admin@zgalaxytee.com
                                         Tuan Trung Luong             nguyentronghuy2105@gmail.com
                                         Do Van Phung                 vuxuantho1010@gmail.com
                                         Le Van Tri                   emsorry113@yahoo.com
                                         Lynn Lyss                    chungti196@gmail.com
                                         Huong Thanh Pham             mylovemc@gmail.com
                                         Duy Van Phung                dangquanghuy0110@gmail.com
              Tuan Trung Luong           Quang Bi                     viethung2020@outlook.com
                                         Trung Tuan                   contact.hovan@gmail.com
                                         Lu Thi Kim Lien              foreveralonetr44@gmail.com
                                         Top Game                     carlos@dosde.com
                                         Van Chung Nguyen             traibk96@gmail.com
                                         Chung Nguyen Van             tunganh228444@gmail.com
              Trung Tuan                 Quang Bi                     cryett_oneter@hotmail.com
              Cuong Manh Hoang           Manh Cuong Hoang             cafetamda@gmail.com
                                         Kara Kulp                    linhvn2603@gmail.com
              Huy Nguyen                 Nguyễn Trọng Huy             learning82hg@gmail.com
                                         Nguyễn Huy                   vietanonline@gmail.com
                                         Huy Nguyen Trong             trilo8025@gmail.com
                                         Nguyen Trong Huy             huysmai9bn@gmail.com
                                         Chinh Tran Van               phungvando196@gmail.com


                                             McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW                                              Page 1 of 10
                                Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 40 of 48
                                                                            Appendix F
            Huy Nguyen

Defendant   Names                              Aliases                         Email Addresses                 Infringing Sites Identified in   Additional Infringing
 Group                                                                                                              Original Complaint           Sites Identified in
                                                                                                                                                Amended Complaint
                                     Huy Trong Nguyen              phamthanhhuong231064@gmail.com
            Dang Huy                 Dang Null Huy                 nguyenthuy1795sp2@gmail.com
                                     Khoa Dang Bui                 jewelsamir60942@gmail.com
                                     Carlos Giordano               phienvantran2a@gmail.com
                                     Nam Khanh                     ougd955czs@gmail.com
                                     Dang Khoa Bui                 cherry.phucmyanh@gmail.com
            Nguyen Van Dong          Hai Van Duong                 quockhanh0911@live.com
                                     Top Trending Tee              no-reply@digitalbook4you.com
                                     Nguyen Trong                  no-reply@digitalbookdrive.com
                                     Do Duy Quyet                  vlinhp2@yahoo.com
                                     Huy Nguyen Trong              vitalebook.net@gmail.com
                                     Jocelyn Agatha                kimthanh173@gmail.com
                                     ABC ABC                       ebook4mart@gmail.com
                                     Ha Van Duong                  tjzjxjnh01@gmail.com
            Chung Nguyen             Quang Bi                      khoapcm@gmail.com
                                     Trung Tuan                    tonnuthanhvan13517@gmail.com
            Tran Ngoc Thanh          Thanh Tran Ngoc               someclickcompany@gmail.com
                                     Le Thanh Thuy                 trongpro0101@gmail.com
                                     Ho Van                        lam.tu199513@gmail.com
                                     Kim Thanh Thanh               lammpro638@gmail.com
                                     Thanh Nguyen Kim              lamtu19951.3@gmail.com
            Hai An Nguyen                                          tunglam10001@gmail.com
            Lam Ngoc Nguyen                                        tunglam10001@yahoo.com
            Khoa Bui Dang                                          Kambohviethung@yahoo.com
            Jonathan Langseth                                      baothy9464@yahoo.com
            Carmen Rodriguez                                       bolu24512@yahoo.com
                                                                   hai_a48@yahoo.com
                                                                   viet.phuong543436436@yahoo.com
                                                                   lekieu401402@gmail.com
                                                                   hoccaytiennet@zing.vn
                                                                   phanrangit@gmail.com
                                                                   PDuDHpA1yh@gmail.com
                                                                   admin@pickcheaptee.com
                                                                   JungJessica98678@gmail.com
                                                                   vincenzoaddilyn19773@gmail.com
                                                                   admin@tiktify.com
                                                                   2agguahq1@gmail.com
                                                                   H9ehumwk@gmail.com
                                                                   leductrong10961@gmail.com
                                                                   4Fuzy8R@gmail.com
                                                                   8tYKc45Q@gmail.com
                                                                   CHDBY7w.V@gmail.com
                                                                   CHDBY7wV@gmail.com


                                          McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW                                              Page 2 of 10
                                    Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 41 of 48
                                                                                Appendix F


 Defendant      Names                              Aliases                         Email Addresses                 Infringing Sites Identified in   Additional Infringing
  Group                                                                                                                 Original Complaint           Sites Identified in
                                                                                                                                                    Amended Complaint
                                                                       ducluzy195@yahoo.com.vn
                                                                       duongliti12@gmail.com
                                                                       duongluzy196@gmail.com.vn
                                                                       duongluzy196@yahoo.com.vn
                                                                       fhHQZ2F@gmail.com
                                                                       fV8yg4LB@gmail.com
                                                                       khanhluzy196@yahoo.com.vn
                                                                       kk3VTMy@gmail.com
                                                                       Q6FKbh7j@gmail.com
                                                                       QKE2wp93@gmail.com
                                                                       rC7Trvfq@gmail.com
                                                                       s77xYvv3@gmail.com
2 (Does 2, 4,   Van Thien Vu             Tuan Ngo                      Phuong Truc Hoang                          aonie.club                        (none)
44, 50, 54,                              Shen Wan                      dahomedecors@gmail.com                     atiso.club
and 61)                                  Lecia Wright                  sale@pennymac.club                         mosac.club
                Van Thuy Dang            Cassandra Ortiz               sale@seko.club                             pennymac.club
                                         Marie Carlile                 renewhitmore3@gmail.com                    seko.club
                Thuy Thi Tran            Thi Tham Nguyen               cdeogholae171294@hotmail.com               weyco.club
                                         Van Manh                      bethokavze151193@hotmail.com
                                         Jessaris M Mitchell           ummynhedac6197@hotmail.com
                                         Bui Hai Linh                  seynuopa41295@hotmail.com
                Van Duong Ha             Tuan Ngo                      hoangphuong573050@gmail.com
                Thi Dung Vu              Tuan Ngo                      ttran53@hotmail.co.uk
                Phuong Truc Hoang        Tuan Ngo                      xdunkohga6190@hotmail.com
                                         Vu Thi Dung                   dammanh89@gmail.com
                                         Rene Whitmore                 loveparis1@yandex.com
                                         Tranvantrung Tranminhthanh    dammanh891@gmail.com
                                                                       trafficsolutions1@yahoo.com
                                                                       poopoc@163.com
                                                                       lqianaamayabcu2387@hotmail.com
                                                                       aopalchristensenxco4692@hotmail.com
                                                                       gmerlesingletonptc9235@hotmail.com
                                                                       honghoang77428@yahoo.com




                                              McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW                                              Page 3 of 10
                                      Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 42 of 48
                                                                                  Appendix F


 Defendant      Names                                Aliases                         Email Addresses                 Infringing Sites Identified in   Additional Infringing
  Group                                                                                                                   Original Complaint           Sites Identified in
                                                                                                                                                      Amended Complaint
3 (Does 1, 6,   Ban Tran                   Wilhemina Starke              cs@1stebooks.com                           1stebooks.com                     kobovital.com
and 55)                                    Anh VQ                        info@bookscheap.org                        stdbooks.com                      vitalbooks.net
                                           Robert Drechsel               bookscheap@freeall.cc                      bookscheap.org                    bookstore.cheap
                                           Trung Nguyen Quang            vitalebook.net@gmail.com                                                     newbbstore.com
                                           Anh Quoc Vo                   alitapetrie70@gmail.com                                                      lclbooks.com
                                           Bob Drechsel                  vualee@gmail.com
                                           Masoud Shafa                  info@stdbooks.com
                                           Quoc Anh Vo                   vuogljhjahj2@yahoo.com
                Vuong Le                                                 vuohjhkjashd9@yahoo.com
                Phuong Thi Thanh Le        Arolyn Wilder                 adammilleson6660@hotmail.com
                                           Veronica D Johnson            dananicolay787@gmail.com
                                           Van Thi Bich Nguyen           goodman2012x@live.com
                                           Veronica Johnson              luigesanandres789562@live.com
                                           Nguyen Thi Bich Van           nelsonjohn787@gmail.com
                                           Van Nguyen Thi Bich           phyllisolson105@gmail.com
                Desmond Merka                                            tinasmithe4444@hotmail.com
                                                                         vujhadfk9j@yahoo.com
                                                                         vujhadkjfh9@gmail.com
                                                                         vujhadkjfh9@yahoo.com
                                                                         midpayvn@gmail.com
                                                                         anhvq@ecomaster.io
                                                                         anhduongcuoicung@gmail.com
                                                                         ngodungvan199@gmail.com
                                                                         anhvutanmao11zz@b2bvn.net
                                                                         anhvq.fu@gmail.com
                                                                         anhvqse04377@fpt.edu.vn
                                                                         chungti196@gmail.com
                                                                         nguyenthibichvan85vn@gmail.com
                                                                         vuaprofessional@gmail.com
                                                                         Vdpr1@yahoo.com
                                                                         bobdre@gmail.com
                                                                         bobdre@hotmail.com
                                                                         bobdre@usa.com
                                                                         lukegoose@gmail.com
                                                                         1stebooks@gmail.com
                                                                         paypal@foxyjewelry.com
                                                                         paypal@ezgreencoffee.com
                                                                         vuonglecrown@gmail.com
                                                                         cbcpfovjhb@goodtear.us
                                                                         dqbnqlxnsz@plcabb.space
                                                                         elkig.data@gmail.com
                                                                         kxarhwugld@elkg.club
                                                                         lecatlinhvn@gmail.com



                                                McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW                                              Page 4 of 10
                    Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 43 of 48
                                                              Appendix F


Defendant   Names                Aliases                         Email Addresses                 Infringing Sites Identified in   Additional Infringing
 Group                                                                                                Original Complaint           Sites Identified in
                                                                                                                                  Amended Complaint
                                                     lvbvcali@gmail.com
                                                     ucskmzeobc@goodtear.us
                                                     vannguyenejgiftcards@gmail.com
                                                     zmmnqjgbwb@goodtear.us
                                                     paypal@ecoglobaljsc.com
                                                     admin@finerylux.com
                                                     admin@gearslux.com
                                                     admin@healthyshirt.com
                                                     admin@ilucentral.com
                                                     admin@kameza.com
                                                     admin@mixteefe.com
                                                     admin@teeforjob.com
                                                     anhvq.payment@gmail.com
                                                     anhvq@idev.vn
                                                     contact@99shirt.com
                                                     contact@gearsoutdoor.com
                                                     contact@genuinemerchstore.com
                                                     contact@moteeshirt.com
                                                     contact@sunteeshirt.com
                                                     contact@theuniqueshirts.com
                                                     harryconner68@outlook.com
                                                     htamanh@gmail.com
                                                     jackf60@aol.com
                                                     jamehal_tee@outlook.com
                                                     jc_usa_282@outlook.com
                                                     john.teespring@hotmail.com
                                                     lisa_teespring@hotmail.com
                                                     luxteeusa@gmail.com
                                                     payment@ecomaster.io
                                                     paypal@stecvn.com
                                                     sales@lux-tee.com
                                                     sales@theuniqueshirt.com
                                                     support@zaruten.com
                                                     Taylor_teespring@hotmail.com
                                                     wconner1986@gmail.com




                            McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW                                              Page 5 of 10
                                   Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 44 of 48
                                                                               Appendix F


 Defendant    Names                               Aliases                         Email Addresses                 Infringing Sites Identified in    Additional Infringing
  Group                                                                                                                Original Complaint            Sites Identified in
                                                                                                                                                    Amended Complaint
4 (Does 48    Blazhe Pendarovski        Kim Loo                       pdf4colleges@gmail.com                     pdf4colleges.com                  pdf2find.com
and 49)       Hoa Lee                   Ho Lee                        pharmacy2usa@gmail.com                     pdf4school.com
                                                                      pdf4school@gmail.com
5 (Does 41    NAM DUY NGUYEN            Leonie Maynard                contact@llersand.xyz                       llersand.xyz                      (none)
and 53                                  Nam Nguyen Duy                contact@ruzssos.xyz                        ruzssos.xyz
                                        Nguyen Danh                   landryhurley3197975@gmail.com
                                        Nguyen Duy                    AleahaReedyodhd70@gmail.com
              Chuong Tai Nguyen         Hurley Andry                  leoniemaynard394@gmail.com
                                                                      duynam55cd2.dhxd@gmail.com
                                                                      namnguyenduy1812@gmail.com
                                                                      keithbyrdmdqt561@yahoo.com
                                                                      cabrerafry392333@yahoo.com
                                                                      namthoxay12@gmail.com
                                                                      unicornfanatic68@gmail.com
                                                                      xuancham78@gmail.com
6 (Does 7     Van Tam Nguyen            Nguyen Van Tue                support@bookspersonally.com                bookspersonally.com               (none)
and 34)                                 Trung Lee                     support@gildanvietnam.com                  gildanvietnam.com
                                        Jennifer Messner              dreamloper176@hotmail.com
                                        Tue Nguyen Van                dreamloper176@hotmail.com
              Tue Nguyen Van            Nguyen Van Tue                makemoney2886@gmail.com
                                        Tamara B Medlin               nguyenvantue281286@gmail.com
                                                                      startzero211@gmail.com
                                                                      bookspersonallyblog@gmail.com
                                                                      jenmessner@gmail.com
                                                                      jpmessner@yahoo.com
7 (Does 21,   Viet Tan Phan             Phan Tan Viet                 contact@ebooksshelf.com                    ebooksshelf.com                   ebookpromotions.com
22 and 59)                              Eliahu Avigal                 ebooksstuffus@gmail.com                    ebooksstuff.co                    itsebooks.com
                                        Viet Rap                      vitalebooks.store@gmail.com                vitalebook.store                  pickmebooks.com
                                        Stephen Ayers                 phantanviet96@gmail.com                                                      ebookrost.store
              Lê Đình Khang             Phan Viet                     phantanvietpk@gmail.com
                                                                      kudespkc@hotmail.com
                                                                      eavigal@gmail.com
                                                                      pickmebooks@gmail.com
                                                                      vinestee@gmail.com
                                                                      lekhang221093@gmail.com
8 (Does 9     Vuong Hung Le             Duong Thi Thuy Tram           info@ccbooks.org                           ccbooks.org                       vitalsource.ltd
and 52)                                 Nicholas Galante              info@reliableoutlets.com                   reliableoutlets.com
                                        Tram Duong                    alimisbun863@gmail.com
                                        Duong Thi Thuy Tram           duongthithuytram01091993@gmail.com




                                             McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW                                               Page 6 of 10
                         Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 45 of 48
                                                                     Appendix F


Defendant   Names                       Aliases                         Email Addresses                 Infringing Sites Identified in   Additional Infringing
 Group                                                                                                       Original Complaint           Sites Identified in
                                                                                                                                         Amended Complaint
            Misbun Ali        Abang Firdaus                 calicocacom@gmail.com
                                                            misworld777@gmail.com
                                                            amcbdxhbnw@automationking.club
                                                            andy@wlion.info
                                                            bselusizre@corsair.website
                                                            byxnairlam@motorock.us
                                                            cgyxldelsn@rockwell.fun
                                                            chsapulsik@goodtear.us
                                                            crplkfiqdb@motorock.us
                                                            cycnqxfqtj@goodtear.us
                                                            davidlazaridis6@gmail.com
                                                            dopywhgplf@glassno1.us
                                                            eaqgkpclyu@goodtear.us
                                                            etzuutpbhb@elkg.club
                                                            francevaillancourt24@gmail.com
                                                            hansend506@gmail.com
                                                            ietzcoqxxy@glassno1.us
                                                            ievhoayhyh@goodtear.us
                                                            igxdvlvgwy@glassno1.us
                                                            Jonathan@wlion.info
                                                            kxarhwugld@elkg.club
                                                            mbpohtbpib@elkg.club
                                                            mixyhbczul@motorock.us
                                                            nfmehpcqwn@elkg.club
                                                            nzyogsqssb@shosevip.us
                                                            qhddcqabjc@casepro.club
                                                            sarah@wlion.info
                                                            staceypage466@gmail.com
                                                            tbahuyczia@motorock.us
                                                            ThiLanAnh@wlion.info
                                                            thtqvugany@goodtear.us
                                                            tysonchristine9@gmail.com
                                                            udkpexgurd@rockwell.fun
                                                            uqazqeuvmz@goodtear.us
                                                            vuwtqatang@casepro.club
                                                            xjdnnshzgr@goodtear.us
                                                            xyfodeoqlb@motorock.us
                                                            yobkoomaxj@goodtear.us
                                                            yvvphacscx@goodtear.us
                                                            zulauwnirz@automationking.club




                                   McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW                                              Page 7 of 10
                                    Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 46 of 48
                                                                                 Appendix F


 Defendant   Names                                    Aliases                       Email Addresses                 Infringing Sites Identified in   Additional Infringing
  Group                                                                                                                  Original Complaint           Sites Identified in
                                                                                                                                                     Amended Complaint
9 (Does 40   Valerie Lavely               Janice Simpson                info@intelligentlearnerclub.com            intelligentlearnerclub.com        (none)
and 47)                                   Jay King                      support@nghigift.com                       nghigift.com
             Vinh Nguyen Ngoc             John Smith                    nghigift@gmail.com
                                          Nguyen Ngoc Vinh              info@vicno1.com
             Mir Mohsin Ali               Naazneen Mohsin               ghigift@gmail.com
                                                                        nghigift@vicno1.com
                                                                        janicesimpsonboss@gmail.com
                                                                        valeriehoptop@gmail.com
                                                                        tammyjohnsonceo@gmail.com
                                                                        jayscollectioncontact@gmail.com
Doe 3        Samantha Colaianni           Owen Erin Morris Bryant       owen6imorrisyb@gmail.com                   aquickshop.online                 (none)
                                                                        gsdhy6s6dorrismc@gmail.com
                                                                        hixterkairos@gmail.com
Doe 5        Nam Hoang Nguyen             Nguyen Ngoc Hung              info@bigdadystores.com                     bigdadystores.com                 kitesbook.com
                                          Pere Hospital Juncà           namconn10@gmail.com
                                          Nguyễn Ngọc Hùng              ngochung1789@gmail.com
                                          Nam Nguyen Hoang              vultr@cloudways.com
                                                                        paypal@cloudways.com
Doe 8        Farid Zainal Abidin          Umar Zuhaib                   umarzuhaib67@gmail.com                     caposel.myshopify.com             (none)
                                                                        za.farid2601@outlook.com
Doe 10                                                                  college2book@gmail.com                     college2book.com                  (none)
Doe 17       Ngô Đình Phú                 ThủyVõ                        martin2m5graham73@gmail.com                ebookandlife.com                  (none)
                                          Phu Ngo Dinh                  phu01648615345@gmail.com
                                          Thy Vo Th                     phu0852535557@gmail.com
                                          Phú Đình Ngô                  support@e-books.us
                                                                        tinhban_maikophai93@yahoo.com
                                                                        vothuy121095@gmail.com
Doe 18                                                                  support@ebook-mall.com                     ebook-mall.com                    (none)
Doe 19       Rostislav Zhuravskiy         Roger Mar                     ebookmarsales@gmail.com                    ebookmar.com                      (none)
                                          Rojer Mar
Doe 23       Nguyet Anh Ho                Wne Wne                       support@ebooktestbank.com                  ebooktestbank.com                 (none)
                                                                        CureeWata@gmail.com
                                                                        CureeWata@tbmail.win
Doe 29       Muhammad Fahrizan Mohd Yusof Rafi Now                      rafinow2@gmail.com                         enent.myshopify.com               (none)
                                                                        fahrizanyusof_80@outlook.com
Doe 30                                                                  evelyn@onkingshop.com                      evelyn.onkingshop.com             (none)
Doe 31       Tanveer Zahar                                              zahartanveer@gmail.com                     falcous.myshopify.com             (none)
Doe 32       Tran Thi Hien                Bui Thu Trang                 info@genter.store                          genter.store                      (none)
                                          Trần Hiền                     genter95.store@gmail.com
                                          Hiền Trần                     tranhienbb62@gmail.com
                                          Nguyen Ngoc Le
                                          Hien Tran


                                               McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW                                              Page 8 of 10
                                   Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 47 of 48
                                                                                Appendix F


 Defendant   Names                                 Aliases                         Email Addresses                 Infringing Sites Identified in   Additional Infringing
  Group                                                                                                                 Original Complaint           Sites Identified in
                                                                                                                                                    Amended Complaint
Doe 33       Mohamed Magdy               Mohamed Magdy Abdel Latef support@getxt.net                              getxt.net                         (none)
                                                                   sales@getxt.net
                                                                   mohammedmagdy056@gmail.com
Doe 35       Muhammad Zulkarnain Osman   Lofa Mahdan Abdullah      muhammadzulkarnain4527@outlook.com             goldenbuuks.myshopify.com         (none)
                                         Haris Adam                goldenbuuks@gmail.com
                                                                   ridzanipc3@gmail.com
Doe 37       Nguyen Nhu Hai Long         Le Hai Hai Le             guzguz.sp@gmail.com                            guzguz.club                       nybook.club
                                         Hai Baokim123             vinacotravel0@gmail.com                                                          runebook.club
                                         Support Guz Guz           dorothystore6969@gmail.com
                                         Luettgen Dan              clintonmenard45@gmail.com
Doe 38       Sri Zarul Giraga                                      sales@ibookstorehub.com                        ibookstorehub.com                 (none)
                                                                   srizarulgiraga@gmail.com
Doe 42       Tai Duc Huynh               Tai Huynh Duc             confirm@megaebooks.info                        megaebooks.info                   (none)
                                                                   huynhductai@gmail.com
Doe 45       Rosman Hamidi               Basim Lameh               lamehbasim3@gmail.com                          mutrim.myshopify.com              (none)
                                                                   Rosmanhamidi2019@gmail.com
                                                                   lamehbasim3123456@outlook.com
Doe 46       Halimi Abdul Razak          Alisha McFaddin           mymomoxstore@gmail.com                         mymomoxstore.myshopify.com (none)
                                         Halimi Abd Razak          studentprep2019@gmail.com
                                                                   StudentPrep2019@cuvox.de
Doe 51       Cuong Nguyen Van            Nguyen Van Cuong          pixarebookstore@gmail.com                      pixarebook.store                  allebook.digital
                                         Nguyen Thi Thuy Dieu      admin@ebookgarden.net                                                            beedino.com
                                         Van Cuong Nguyen          nguyencuong593@gmail.com                                                         bookhunting.store
                                                                   killingjoker93@gmail.com                                                         buyebooksnow.com
                                                                                                                                                    cheggbook.store
                                                                                                                                                    ebook4me.store
                                                                                                                                                    ebook4university.com
                                                                                                                                                    ebook4you.net
                                                                                                                                                    ebookfull.store
                                                                                                                                                    ebookgarden.net
                                                                                                                                                    ebookhunting.store
                                                                                                                                                    ebookpdf.store
                                                                                                                                                    ebooksalestorm.co
                                                                                                                                                    ebooksalestorm.net
                                                                                                                                                    ebooksell.store
                                                                                                                                                    hdebook.store
                                                                                                                                                    hunterbook.store
                                                                                                                                                    pickmebooks.store
                                                                                                                                                    pixarebook.com
                                                                                                                                                    pixarebook.digital
                                                                                                                                                    pixbook.club
                                                                                                                                                    tikiz.store



                                              McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW                                              Page 9 of 10
                                Case 1:20-cv-06368-GHW Document 80 Filed 11/22/20 Page 48 of 48
                                                                            Appendix F


 Defendant   Names                             Aliases                         Email Addresses                 Infringing Sites Identified in    Additional Infringing
  Group                                                                                                             Original Complaint            Sites Identified in
                                                                                                                                                 Amended Complaint
                                                                                                                                                vitalbookshelf.store
                                                                                                                                                vitalebook.club
                                                                                                                                                vitalebooksource.store
                                                                                                                                                zingbook.store
Doe 56       Hibatullah Amnan                                      amnanhibatullah8@gmail.com                 sugise.myshopify.com              (none)
Doe 57       Jiang Li Xu             Thomas Goodman                zack@unibookmaster.com                     unibookmaster.com                 (none)
                                                                   yx560680@gmail.com
Doe 60       Chi Hoang Nguyen        Jame Andy                     boblong4486@gmail.com                      webbook.store                     (none)
                                     Cong Duy Cong Duy             cea97@live.co.uk
                                     Hoa Lan                       huuquyet.dtvt@gmail.com
                                     Nguyen Huu Quyet              KennethWatson881@gmail.com
                                     Tri Ngo                       oleviacarli310684@yahoo.com
                                     Tri Van Ngo                   RickDelgado3233@gmail.com
                                                                   service@pdfebook.store
Doe 63       Diep Anh Nguyen         Jason Jason                   support@zstapless.com                      zstapless.com                     (none)
                                     Acevedo Darin                 admin@zstapless.com
                                                                   phamtutrang220992@gmail.com
                                                                   dangoanhlong2593@kenoh.in




                                          McGraw Hill LLC et al. v. Chinh Tran Van et al., Civil Action No. 20-cv-6368-GHW                                               Page 10 of 10
